July 20, 1951


Hon. Spurgeon E. Bell
Vice-Chairman
Texas Southern University
Houston, Texas              Opinion 100. V-1210
                            Re: Authority of the Board of
                                Directors  of Texas Southern
                                University   to place a Dean
                                on ninety-day   leave of ab-
                                sence with pay while serv-
                                ing as a Consultant in a
                                Personnel and Research Seml-
                                nar in India sponsored by
                                the World Student Service
Dear Sir:                       Fund and UWESCO.
            You have requested the opinion of this office
concerning the authority of the Board of Directors     of
Texas Southern University    to grant a Dean a ninety-day
leave of absence with full salary in order that she may
participate   In a seminar to be held In India, sponsored
by the World Student Service Fund and UXESCO.
          The salaries,   vacations,    travel expenses, and
general working conditions   of employees of State lnstltu-
tions of higher education are governed by the ptiovzslons
of House Bill 319, Acts 51st Leg.; R.S. 1949, ch. 584 fi.
1133, the biennial appropriation     bill.    A careful study
of this Act does not disclose    any provlslon    authorizing
a leave of absence with full salary to an institutional
officer or employee attending a seminar of this character.
           If the employee Is not performing      duties which
are properly assigned to her in furtherance       of a lawful
functlon of the Institution,  It follows that      she may draw
no salary during her absence.    As was stated     in Attorney
General's Opinion O-5803 (1944):
             "The liablllty  of the State for payment
     of compensation to an employee la predicated
     upon the conception    of mutual agreement of the
     parties--the    State and the employee--for serv-
     ice to be performed by the employee and pagrent
Hon. Spurgeon E. Bell      - Page 2 (V-1210)


          therefor  to be made by the State.  There can
          be no liability  on the part of the State un-
          less there has been performed the contemplated
          servlae by the employee.   Compensation is an
          incident to the service and dependent upon it.”
These activities,       however meritorious  they may be, do not
constitute    institutional    business in our opinion,  since
we know of no statutory       duty or funatlon of Texas South-
ern University which is to be furthered or discharge@ by
participation     in this seminar.
          The appropriation    act in subsection   (9) of its
general provisions allows institutional     employees a paid
vacation of twelve working days if they are employed on
a twelve months’ basis.     The Dean may therefore   be paid
only for a period not to exceed her accumulated vacation
credit.

           We do not find in the general law or In the
higher education appropriation    any provision which, el-
ther expressly or by reasonable implication,    would au-
thorize the allowance of a three months’ paid leave of
absence to an lnstitutlonal    employee for the purposes con-
templated in the instant situation.
                                 SUMMARY
                The Board of Directors of Texas Southern
          University has. no authority to-‘grant a Dean a
          ninety-day leave of absence with pay for the
          purpose of allowing the Dean to serve as a
          consultant  In a personnel and research semi-
          nar, sponsored by the World Student Service
          Fund and UNESCO,in India.
APPROVED:                            Yours very truly,
David B. Irons                         PRICE DAIUEL
Administrative Division              Attorney General

Jesse P. Luton, Jr.
Reviewing Asslatant
Charles D. Mathews                     Calvin B. Qarwood, Jr.
First As,slstant                             Asaistant

CBQ:em